                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED FOOD & COMMERCIAL
WORKERS’ UNION, LOCAL NO. 293,
                                                                    8:18CV466
                      Plaintiff,

        v.                                                           ORDER

NEBRASKA PRIME GROUP, LLC, and
NOAH’S ARK PROCESSORS, LLC,

                      Defendants.


       On March 8, 2019, this Court ordered defendant Noah’s Ark Processors, LLC
(“Noah’s Ark”) to show cause why it should not be held in civil contempt and sanctioned
for failing to comply with the terms of the Arbitration Award (Filing No. 23-4) confirmed
(Filing No. 31) by this Court on January 28, 2019 (“confirmation order”). In response
(Filing no. 42), Noah’s Ark states it relied on advice from legal counsel that filing an appeal
(almost a month after this Court entered the confirmation order) would divest this Court of
control over the aspects of this case involved in its appeal. Noah’s Ark avers that since the
Court ruled otherwise, Noah’s Ark has notified Michael Marty, President of plaintiff
United Food & Commercial Workers’ Union, Local No. 293 (the “union”), that

       Noah’s Ark Processors agrees to comply with the arbitration award
       confirmed by the Court regarding Union access to the plant. Your request to
       arrange a visit to the plant to meet with employees in accordance with the
       arbitration award should be submitted in writing to the Plant General
       Manager Mike Helzer.

Noah’s Ark asks the Court to find that Noah’s Ark’s explanation, notice to the union, and
professed compliance are enough to avoid a contempt finding and any sanctions.

       The union takes a different view (Filing No. 44). The union argues Noah’s Ark has
ignored the collective bargaining agreement (“CBA”) and the Arbitration Award to the
union’s detriment. The union maintains Noah’s Ark’s demand for a written request to
arrange a plant visit is not required by the CBA or the Arbitration Award. According to
the union, it sent two representatives to the plant on March 18, 2019, but they were turned
away and told to return on April 1, 2019, at 10:00 a.m. 1 For what it sees as Noah’s Ark’s
ongoing noncompliance, the union seeks (1) a sanction “of $1,000 per day for each day
[Noah’s Ark] refuses to comply with the [confirmation order], i.e., from January 30, 2019,”
and (2) an award of attorney fees “incurred to secure [Noah’s Ark’s] compliance.”

       The Court sees improper gamesmanship on both sides of this dispute. It appears
neither party is acting professionally. Though somewhat short on specifics, the CBA
requires “notice” before any plant visit but does not require that notice to be in writing.

       Before this dispute, the parties operated under the CBA for almost five years. The
Court expects both parties to abide by the CBA, the Arbitration Award, and the
confirmation order without further handholding from the Court. The parties should arrange
and conduct any prospective orientation sessions authorized by Article 21 of the CBA and
ordered by the Arbitration Award in the same way and under the same procedures and
timeline that they followed before this dispute about the orientation sessions arose on
June 30, 2017.

       The parties shall also work together to promptly 2 schedule and complete any “make-
up” sessions to which the union is entitled under the Arbitration Award. In accordance
with the award, Noah’s Ark may, at its discretion, monitor the union’s orientation sessions,
which generally should not exceed one-half hour or materially interfere with production.




       1
           The union does not say whether it gave Noah’s Ark any prior notice of the visit.
       2
        Noah’s Ark’s proposal of delaying the union’s planned plant visit almost two
weeks does not suffice, particularly given Noah’s Ark’s considerable delays in compliance
already.

                                               2
       Though Noah’s Ark’s initial response to the Court’s confirmation of the Arbitration
Award is not beyond reproach, the Court does not find Noah’s Ark in contempt and will
not award any sanctions at this time.

       IT IS SO ORDERED.

       Dated this 20th day of March 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge




                                            3
